DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The amendments to the specification filed 08/25/2021 has been entered.
Status of Claims
Applicant’s cancellation of claims 1-14 in the reply filed on 08/25/2021 is acknowledged.
Applicant’s amendment of claims 15 and 18 in the reply filed on 08/25/2021 is acknowledged.
Applicant’s addition of new claims 21-29 in the reply filed on 08/25/2021 is acknowledged.
Claims 15-29 are under consideration in this Office Action. 
Allowable Subject Matter
Claims 15-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 15, prior-art fails to disclose a semiconductor device “wherein a concentration of chlorine on a top surface of the gate electrode layer is 5 x 1018 atoms/cm3 or lower.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 18, prior-art fails to disclose a semiconductor device “wherein a concentration of fluorine on a top surface of the gate electrode layer is 5 x 1018 atoms/cm3 or lower.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
18 atoms/cm3 or lower, and wherein the gate electrode layer comprises copper.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 27, prior-art fails to disclose a semiconductor device “wherein a concentration of chlorine on a top surface of the gate electrode layer is 1 x 1018 atoms/cm3 or lower, wherein the gate electrode layer comprises copper, and wherein the oxide semiconductor film comprises indium, gallium and zinc.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893